ACCEPTED
                                                                                                   14-14-00568-CR
                                                                                     FOURTEENTH COURT OF APPEALS
                                                                                                 HOUSTON, TEXAS
                                                                                             3/31/2015 10:11:13 AM
                                                                                               CHRISTOPHER PRINE
                                                                                                            CLERK




                                 CAUSE NO. 14-14-00568-CR
                                                                               FILED IN
                                                                        14th COURT OF APPEALS
MARCUS BROOKS,                               §              IN THE COURT HOUSTON,
                                                                            OF APPEALS TEXAS
APPELLANT                                    §                          3/31/2015 10:11:13 AM
                                             §
                                                                        CHRISTOPHER A. PRINE
VS.                                          §              14TH JUDICIAL DISTRICT
                                                                                 Clerk
                                             §
THE STATE OF TEXAS,                          §
APPELLEE                                     §              AT HOUSTON, TEXAS

                                      CASE NO. 1408106

THE STATE OF TEXAS                           §              IN THE DISTRICT COURT OF
                                             §
VS.                                          §              HARRIS COUNTY, TEXAS
                                             §
MARCUS BROOKS                                §              230TH JUDICIAL DISTRICT

             APPELLANT’S THIRD MOTION FOR EXTENSION OF TIME
                        TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUDGES OF SAID COURT:

       COMES NOW MARCUS BROOKS, appellant, by and through his attorney of record,

KURT B. WENTZ, who files this Appellant’s Third Motion for Extension of Time to File

Appellant’s Brief and in support thereof would show this Court as follows:

                                                  I.

       The appellant has been found guilty of injury to a child under the age of 15 and sentenced

to confinement in the Institutional Division of the Texas Department of Criminal Justice.

                                                 II.

       On August 5, 2014 the reporter’s record was received by this Court.

       The appellant’s brief was due on or about September 6, 2014.

                                                 III.

       This Court has granted two prior requests for extension of time to file the appellant's
                                            1
brief. The date of the most recent request was to March 15, 2015.

                                                 IV.

        Counsel's failure to submit the appellant's brief is not the result of indifference or neglect.

Other cases have consumed counsel's time and ability to complete the appellant's brief. These

other cases include:

        A. The trial of an aggravated sexual assault in a case entitled The State of Texas v.
           Richard Owings.
        B. The necessity of preparing for three aggravated robbery cases in a case entitled The
           State of Texas v. Enitor Cole.
        C. The need to prepare for a complex organized crime case entitled The State of Texas v.
           Stephanie Atak.
        D. Counsel's recent appointment to two non-death capital murder cases.

                                                  V.

        A request for an extension of time to May 15, 2015 is requested.

                                                 VI.

        This request is not intended for the purposes of delay but only so that justice may be

done.

        WHEREFORE, PREMISES CONSIDERED, the appellant prays that the Court grant this

motion in all things.

                                               Respectfully submitted,



                                               /s/Kurt B. Wentz____________________________
                                               KURT B. WENTZ
                                               5629 Cypress Creek Parkway, Suite 115
                                               Houston, Texas 77069
                                               Phone: 281/587-0088
                                               e-mail: kbsawentz@yahoo.com
                                               State Bar No. 21179300
                                               ATTORNEY FOR APPELLANT
                                                  2
                                CERTIFICATE OF SERVICE

       I, Kurt B. Wentz, hereby certify that a true and correct paper copy of the appellant's Third

Motion for Extension of Time to File Appellant's Brief was served on the Assistant District

Attorney for Harris Count, Texas presently handling this Cause on the 31st day of March, 2015.



                                             /s/Kurt B. Wentz___________________________
                                             KURT B. WENTZ




                                                3